2022 WI 50

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2021AP1673


COMPLETE TITLE:         State of Wisconsin ex rel. Joshua L. Kaul,
                                  Plaintiff-Appellant,
                             v.
                        Frederick Prehn,
                                  Defendant-Respondent,
                        Wisconsin Legislature,
                                  Intervenor-Defendant-Respondent.

                                 ON BYPASS FROM THE COURT OF APPEALS
                                              (No Cite)

OPINION FILED:          June 29, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          March 10, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dane
   JUDGE:               Valerie Bailey-Rihn

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined. DALLET, J., filed a dissenting opinion in which ANN
WALSH BRADLEY and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For    the      plaintiff-appellant,    there   were   briefs    by   Gabe
Johnson-Karp,          Anthony    D.   Russomanno,   and   Colin   A.   Hector,
assistants attorney general, with whom on the brief was Joshua
L. Kaul, attorney general. There was an oral argument by Gabe
Johnson—Karp.


       For the defendant-respondent, there was a brief filed by
Mark P. Maciolek and Murphy Desmond, S.C., Madison. There was an
oral argument by Mark P. Maciolek.
      For the intervenor-defendant-respondent, there was a brief
filed by Ryan J. Walsh, John K. Adams and Eimer Stahl LLP,
Madison. There was an oral argument by Ryan J. Walsh.


      An amicus curiae brief was filed by Christa O. Westerberg
and   Pines   Bach   LLP,   Madison,   for   the   Humane   Society   of   the
United States and the Center for Biological Diversity.


      An amicus curiae brief was filed by             Scott B. Thompson,
Jeffrey A. Mandell, Rachel E. Snyder, and Carly Gerads and Law
Forward, Inc., Madison and Stafford Rosenbaum LLP, Madison and
Summer H. Murshid and Hawks Quindel S.C., of counsel, Milwaukee
for the America Federation of Teachers-Wisconsin.




                                       2
                                                                        2022 WI 50
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.   2021AP1673
(L.C. No.   2021CV1994)

STATE OF WISCONSIN                            :            IN SUPREME COURT

State of Wisconsin ex rel. Joshua L. Kaul,

              Plaintiff-Appellant,

      v.                                                             FILED
Frederick Prehn,                                                JUN 29, 2022
              Defendant-Respondent,                                Sheila T. Reiff
                                                                Clerk of Supreme Court
Wisconsin Legislature,

              Intervenor-Defendant-Respondent.



ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined.   DALLET, J., filed a dissenting opinion in which ANN
WALSH BRADLEY and KAROFSKY, JJ., joined.




      APPEAL from a judgment and an order of the Circuit Court

for Dane County, Valerie Bailey-Rihn, Judge.                Affirmed.



      ¶1      ANNETTE KINGSLAND ZIEGLER, C.J.            This case is before

the   court    on   bypass   pursuant   to   Wis.    Stat.     § (Rule)       809.60
                                                                          No. 2021AP1673



(2019-20).1         We    review   an    order       of   the     Dane   County   circuit

court,2 dismissing the State's complaint with prejudice.

      ¶2      The Attorney General, on behalf of the State, seeks

quo warranto and declaratory judgment relief, alleging that the

defendant, Frederick Prehn, unlawfully holds a position on the

Wisconsin Board of Natural Resources ("the DNR Board").                               The

State argues that when Prehn's term expired on May 1, 2021, he

no   longer       possessed      any   legal     right      to    the    position.     In

addition, the State claims that Prehn is not entitled to "for

cause" protection and can be removed at the discretion of the

Governor.         The circuit court disagreed and dismissed the case,

reasoning that there was no statutory or constitutional basis to

remove Prehn from office without cause.

      ¶3      We affirm the decision of the circuit court.                           Under

Wis. Stat. § 17.03, the expiration of Prehn's term on the DNR

Board does not create a vacancy.                      Prehn lawfully retains his

position      on    the    DNR   Board    as     a    holdover.          Therefore,   the

Governor cannot make a provisional appointment to replace Prehn
under      Wis.    Stat.     § 17.20(2)(a).               Until    his    successor     is

nominated by the Governor and confirmed by the senate, under

Wis. Stat. § 17.07(3), Prehn may be removed by the Governor only

for cause.         This conclusion complies with the plain language of




      1All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
      2   The Honorable Valerie Bailey-Rihn presided.

                                           2
                                                                            No. 2021AP1673



the    Wisconsin       Statutes      and     does       not    raise        constitutional

concerns.       The State's complaint is dismissed with prejudice.

              I.     FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶4     The Wisconsin Department of Natural Resources ("DNR")

is    an    environmental     agency       that       regulates   parks       and   natural

resources around the state.                 The agency is placed "under the

direction and supervision of the natural resources board."                              Wis.

Stat. § 15.34(1).           The DNR Board has seven members nominated by

the Governor and confirmed by the senate for staggered six-year

terms.        Wis.    Stat.     §§ 15.07(1)(a),          15.34(1)       &    (2)(a).      In

addition, the DNR's Secretary must be nominated by the Governor

and confirmed by the senate.               Wis. Stat. § 15.05(1)(c).

       ¶5     In May 2015, Governor Scott Walker nominated Prehn to

the DNR Board.          Prehn was confirmed by the senate in November

2015, with a term to expire on May 1, 2021.

       ¶6     On April 30, 2021, Governor Tony Evers announced the

appointment of Sandra Dee E. Naas to replace Prehn on the DNR

Board.      However, the senate has not confirmed Naas and Prehn has
declined to step down from his position.                      Prehn continues to act

as a member of the DNR Board, attending meetings and submitting

votes on DNR policies and positions as a full DNR Board member.

       ¶7     On August 17, 2021, the Attorney General, on behalf of

the    State,       filed   this    action       in    Dane    County       circuit    court

alleging      quo    warranto      and   declaratory          judgment      claims.      The

State argued that because Prehn's term expired in May 2021,

Prehn was unlawfully holding the office of a DNR Board member.
In addition, the State claimed that Prehn could be removed at
                                             3
                                                                                   No. 2021AP1673



the pleasure of the Governor.                      The State asked that the circuit

court order Prehn removed from office or, in the alternative,

that the circuit court declare that the Governor can remove him

without cause.

       ¶8     On August 27, 2021, Prehn filed a motion to dismiss

the case for failure to state a claim.                                     He argued that no

vacancy had yet occurred for the position he occupied on the DNR

Board and he could remain on the DNR Board until a successor was

confirmed by the senate.                     The circuit court received briefing

from    the        parties         and       the       Wisconsin           Legislature         ("the

Legislature"), and on September 17, 2021, granted Prehn's motion

to dismiss.         The circuit court explained that the expiration of

Prehn's      term       of   office      did       not   create        a    vacancy,       and    the

Governor      could      not     use     his   provisional          appointment           power    to

replace Prehn on the DNR Board.                              In conclusion, the circuit

court held that Prehn was not illegally occupying his position,

he was entitled to for cause protections, and he could not be

removed at the pleasure of the Governor.                                   The circuit court
dismissed the complaint with prejudice.

       ¶9     On September 20, 2021, the State appealed the circuit

court's order and soon thereafter filed a petition in this court

to   bypass       the    court     of    appeals.            On   November         16,    2021,    we

granted      the        petition        to     bypass.            We       also     granted       the

Legislature's request to intervene as a party.

                                II.      STANDARD OF REVIEW

       ¶10    In    this       case,     we    review         a   motion      to    dismiss       for
failure      to     state      a   claim.              The    motion       "tests        the   legal
                                                   4
                                                                        No. 2021AP1673



sufficiency        of     the        complaint."       DeBruin     v.    St.    Patrick

Congregation, 2012 WI 94, ¶11, 343 Wis. 2d 83, 816 N.W.2d 878.

"For purposes of the motion, we accept as true all facts well-

pleaded      in     the    complaint         and     the   reasonable         inferences

therefrom."         Id.        In order to survive a motion to dismiss,

"[p]laintiffs must allege facts that plausibly suggest they are

entitled to relief" as a matter of law.                        Data Key Partners v.

Permira Advisers LLC, 2014 WI 86, ¶31,                      356 Wis. 2d 665, 849

N.W.2d 693.       "We review de novo the circuit court's dismissal of

a complaint for failure to state a claim."                       Doe v. Archdiocese

of Milwaukee, 2005 WI 123, ¶19, 284 Wis. 2d 307, 700 N.W.2d 180.

       ¶11   This       case    also     presents    questions    of    statutory      and

constitutional interpretation.                "Interpretation of a statute is

a question of law that we review de novo, although we benefit

from   the    analyses          of    the   circuit    court     and    the    court   of

appeals."         Estate of Miller v. Storey, 2017 WI 99, ¶25, 378

Wis. 2d 358, 903 N.W.2d 759.                "[S]tatutory interpretation begins

with the language of the statute.                   If the meaning of the statute
is plain, we ordinarily stop the inquiry.                   Statutory language is

given its common, ordinary, and accepted meaning, except that

technical or specially-defined words or phrases are given their

technical or special definitional meaning."                     State ex rel. Kalal

v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633,

681 N.W.2d 110 (citations and quotations omitted).                       In addition,

"statutory language is interpreted in the context in which it is

used; not in isolation but as part of a whole; in relation to


                                              5
                                                                               No. 2021AP1673



the   language          of    surrounding         or    closely-related       statutes;          and

reasonably, to avoid absurd or unreasonable results."                                Id., ¶46.

       ¶12   We     interpret             the     Wisconsin      Constitution           de     novo.

Johnson      v.     Wis.          Elections       Comm'n,     2021     WI     87,       ¶22,     399

Wis. 2d 623, 967 N.W.2d 469.                       "Our goal when we interpret the

Wisconsin Constitution is to give effect to the intent of the

framers      and        of    the        people    who    adopted      it."         Id.          "In

interpreting        the           Wisconsin       Constitution,        we     focus       on     the

language of the adopted text and historical evidence."                                   State v.

Halverson,        2021       WI     7,    ¶22,    395    Wis. 2d 385,       963     N.W.2d 847.

Such historical evidence includes "the practices at the time the

constitution        was           adopted,      debates   over      adoption       of    a     given

provision, and early legislative interpretation as evidenced by

the first laws passed following the adoption."                               Id. (quotations

omitted).

                                          III.     ANALYSIS

       ¶13   The         State        alleges       quo     warranto        and     declaratory

judgment claims.                  Quo warranto actions "test [the] ability [of
an    individual]            to    hold    office."        State     ex     rel.    Shroble       v.

Prusener,         185        Wis. 2d 102,         108-09,     517     N.W.2d 169             (1994).

Wisconsin Stat. § 784.04(1)(a) states that the Attorney General

may bring a quo warranto claim "[w]hen any person shall usurp,

intrude into or unlawfully hold or exercise any public office,

civil or military, or any franchise within this state, or any

office in a corporation created by the authority of this state."

If successful, the subject office holder may be "excluded from
the    office,      franchise             or    privilege."        Wis.     Stat.       § 784.13.
                                                   6
                                                                   No. 2021AP1673



Generally, "quo warranto relief is an exclusive remedy, except

when the issue warranting quo warranto relief is ancillary to an

issue that does not sound in quo warranto."                 City of Waukesha v.

Salbashian, 128 Wis. 2d 334, 348, 382 N.W.2d 52 (1986).

    ¶14     In its quo warranto claim, the State argues that Prehn

does not legally hold office because his term expired and his

office is therefore vacant.               With the Governor's selection of

Naas as a provisional appointee to replace Prehn, the State

claims Prehn must be immediately removed.                  The State also seeks

a declaratory judgment that Prehn can be removed at the pleasure

of the Governor.          No party contests or presents arguments on the

State's ability to bring a declaratory judgment claim in this

context.

    ¶15     Thus,     we    will   review      whether   Prehn    lawfully      holds

office as a DNR Board member and whether Prehn has for cause

protections.      We will consider each issue in turn.

               A.    Whether Prehn Lawfully Holds Office.
    ¶16     The     State    indicates         that   Prehn's    term   of     office
expired on May 1, 2021.              Therefore, according to the State,

there is now a vacancy in Prehn's position on the DNR Board.

The State contends that Naas must replace Prehn as a provisional

gubernatorial appointment.           We disagree.          Accepting all facts

alleged in the complaint as true, we hold that the expiration of

Prehn's    term     did    not   create    a    vacancy,   and    Prehn      lawfully

retains his office as a holdover.               DeBruin, 343 Wis. 2d 83, ¶11.




                                          7
                                                                   No. 2021AP1673



    ¶17     The DNR is "under the direction and supervision of the

natural resources board."             Wis. Stat. § 15.34(1).            Wisconsin

Stat § 15.05 describes the allocation of authority between the

DNR Board and the Secretary:

    [T]he powers and duties of the board shall be
    regulatory,   advisory  and  policy-making,   and  not
    administrative.   All of the administrative powers and
    duties of the department are vested in the secretary,
    to be administered by him or her under the direction
    of the board. The secretary, with the approval of the
    board, shall promulgate rules for administering the
    department and performing the duties assigned to the
    department.

§ 15.05(1)(b).
    ¶18     The Governor must nominate and the senate must confirm

members of the DNR Board, who serve six-year terms.                    Wis. Stat.

§§ 15.07(1)(a), 15.34(1) & (2)(a).                  Because DNR Board members

serve in an office "filled by appointment of the governor for a

fixed term by and with the advice and consent of the senate,"

the Governor may remove DNR Board members "for cause."                         Wis.

Stat.     § 17.07(3).           "Cause"       is     statutorily     defined    as
"inefficiency,        neglect    of    duty,        official     misconduct,    or

malfeasance in office."         Wis. Stat. § 17.001.           The DNR Secretary

must be "nominated by the governor, and with the advice and

consent    of   the    senate."        Wis.        Stat.   § 15.05(1)(c).      The

Secretary "serve[s] at the pleasure of the governor," id., and

can be removed "by the governor at any time."                  § 17.07(4).

    ¶19     The DNR Board is subject to carefully defined vacancy

rules.    Article XIII, Section 10 of the Wisconsin Constitution
states that "[t]he legislature may declare the cases in which

                                          8
                                                                 No. 2021AP1673



any   office    shall    be   deemed    vacant,   and   also    the    manner   of

filling the vacancy, where no provision is made for that purpose

in this constitution."          The provision provides the Legislature

"the power to declare when an office shall be deemed to be

vacant."     State ex rel. Thompson v. Gibson, 22 Wis. 2d 275, 290,

125 N.W.2d 636 (1964).

      ¶20   The Legislature exercised its authority to determine

the existence of a vacancy by enacting Wis. Stat. § 17.03.                    Id.;

accord    State   v.     Devitt,   82   Wis. 2d 262,     266,    262   N.W.2d 73

(1978).     Section 17.03 states, in pertinent part:

      Except as otherwise          provided,      a   public    office   is
      vacant when:

            (1) The incumbent dies.

            (2) The incumbent resigns.

            (3) The incumbent is removed.

               . . . .

           (10) If the office is elective, the incumbent's
      term expires, except for the office of sheriff,
      coroner, register of deeds or district attorney.

               . . . .

           (13) Any other event occurs which is declared by
      any special provision of law to create a vacancy.
      ¶21   When a vacancy occurs in an appointed office such as

the DNR Board, the office "shall be filled by appointment by the

appointing power and in the manner prescribed by law for making

regular full term appointments thereto."              Wis. Stat. § 17.20(1).

In the case of the DNR Board, individuals selected to fill a
vacancy must be nominated by the Governor and confirmed by the

                                         9
                                                                        No. 2021AP1673



senate.       Id.; Wis. Stat. § 15.07(1)(a).                Individuals appointed

to "fill vacancies . . . shall hold office for the residue of

the unexpired term or, if no definite term of office is fixed by

law,       until    their      successors     are    appointed        and     qualify."3

§ 17.20(1).         Because DNR Board members have a fixed term by law,

individuals selected to fill a vacancy on the DNR Board step

into the shoes of the prior member and serve for the remainder

of the term.        Id.; Wis. Stat. § 15.34(2)(a).

       ¶22    The    Governor      need     not   wait   for    senate      advice    and

consent      to    ensure      someone    occupies   a   DNR   Board     seat    once    a

vacancy      occurs.        "Vacancies      occurring    in    the     office    of    any

officer normally nominated by the governor, and with the advice

and    consent      of   the     senate     appointed,    may    be     filled    by     a

provisional appointment by the governor for the residue of the

unexpired term, if any, subject to confirmation by the senate."

Wis. Stat. § 17.20(2)(a).                While a provisional appointee serves,

she "may exercise all of the powers and duties of the office to

which such person is appointed during the time in which the
appointee qualifies."            Id.

       ¶23    Here,      the    parties     accept   that      Prehn    was     properly

nominated by the Governor and confirmed by the senate to serve a



       "'Qualified,' when applied to any person elected or
       3

appointed to office, means that such person has done those
things which the person was by law required to do before
entering upon the duties of the person's office."   Wis. Stat.
§ 990.01(33).    For instance, a qualification of a DNR Board
member is that the member "take and file the official oath."
Wis. Stat. § 15.07(7).

                                            10
                                                                         No. 2021AP1673



full term on the DNR Board.              Wis. Stat. §§ 15.07(1)(a), 15.34(1)

& (2)(a).     His six-year term expired by statute in May 2021.

§ 15.07(1)(a)       &    (1)(c)   ("[F]ixed        terms    of   members     of    boards

shall    expire     on    May   1.").       Once    Prehn's      term    expired,     the

Governor had the prerogative to nominate another individual to

serve a six-year term between May 2021 and May 2027 and replace

Prehn.    §§ 15.34(1), 15.07 (explaining that Board members "shall

be nominated by the governor . . . to serve for terms prescribed

by law"); see also Thompson, 22 Wis. 2d at 293 (explaining that

nominees "duly appointed and confirmed by the senate" take over

the office from their successors); State ex rel. Martin v. Heil,

242 Wis. 41, 48-49, 7 N.W.2d 375 (1942) (stating that officials

who, through established legal processes, are selected for a

term     position        take   office      from     any    individual          currently

occupying    the    position      as    a   holdover       (citing      State    ex   rel.

Pluntz v. Johnson, 176 Wis. 107, 112-16, 184 N.W. 183, vacating

judgment on rehearing, 186 N.W. 729 (1922))).                           However, that

nomination is subject to "the advice and consent of the senate."
§ 15.07(1)(a).          If the nominee is not confirmed, the nominee is

not "appointed" into office and cannot exercise the authority

assigned to that position.              Id.      While the Governor can make a

provisional appointment who exercises "all of the powers and

duties of the office," subject to later confirmation by the

senate, there must first be a "vacancy" to fill.                            Wis. Stat.

§ 17.20(2)(a).




                                            11
                                                                        No. 2021AP1673



       ¶24     The   expiration       of    Prehn's      term   did    not   create      a

vacancy.       Thus, the Governor did not have a right to make a

provisional appointment under Wis. Stat. § 17.20(2)(a).

       ¶25     Wisconsin Stat. § 17.03 provides a list of events that

cause a vacancy.           The list is detailed and includes various

types of events, ranging from death to, in the case of a school

district office, "absen[ce] from the district for a period of 60

days."       § 17.03(1), (4m).         The list is exclusive, "[e]xcept as

otherwise provided" or "declared by any special provision of

law."     § 17.03, 17.03(13).              By the plain text of the statute,

expiration of a term for an appointed office is not included as

an     event    causing    a    vacancy.          This     is   a     straightforward

application of the canon of statutory interpretation expressio

unius    est    exclusio   alterius,         "[t]he     expression      of   one    thing

implies the exclusion of others."                 State v. Dorsey, 2018 WI 10,

¶29,    379    Wis. 2d 386,     906        N.W.2d 158;    see   Andruss      v.    Divine

Savior Healthcare Inc., 2022 WI 27, ¶30, 401 Wis. 2d 368, 973

N.W.2d 435      (explaining      a    statute     that    listed      individuals     and
entities subject to a healthcare Chapter of the Wisconsin code,

but did not state a specific type of entity in the list, was "a

textbook       example    of    the    canon"     and     demonstrated       that    the

specific entity was neither included in the list nor subject to

the Chapter).          The Legislature was deliberate and specific in

defining       which   events    constitute        a     vacancy,     and    explicitly

stated that the list was exclusive absent a contrary provision

of law.        § 17.03, 17.03(13).             The statute by its plain text
excluded the expiration of appointed terms; we must give effect
                                             12
                                                                                    No. 2021AP1673



to this plain language.                 Kalal, 271 Wis. 2d 633, ¶44 ("Judicial

deference      to     the       policy       choices           enacted       into    law   by     the

legislature         requires           that        statutory           interpretation           focus

primarily on the language of the statute.").

       ¶26    This conclusion is bolstered by the fact that the list

of vacancies under Wis. Stat. § 17.03 expressly includes the

expiration of an incumbent's term "[i]f the office is elective."

§ 17.03(10).              The         Legislature              clearly       demonstrated        the

wherewithal         and     ability          to        include       the    expiration      of    an

incumbent's term for public office in the list of vacancies

under    § 17.03.              See     Andruss,              401     Wis. 2d 368,       ¶¶30,      37

(reasoning that the Legislature's choice to consider corporate

affiliation for one type of healthcare provider under statute

demonstrated Legislature's "ability to [do so]"; its decision

not to do so for other healthcare providers indicated corporate

affiliation was not be considered); State v. Yakich, 2022 WI 8,

¶24,    400    Wis. 2d 549,             970        N.W.2d 12           (explaining       that    the

Legislature         chose       not     to        set     or       limit    how     multiple     NGI
commitments     may       be    imposed           as    it     did    in    other    statutes     and

reasoning      that       "we     must       give        effect        to    the    legislature's

choice").       The       Legislature             included           term   expiration     in    the

vacancy list for elected offices, but did not for appointed

offices.      To read the statute to include all term expirations

would   render       the       phrase        "[i]f       the       office     is    elective"     in

§ 17.03(10) completely superfluous.                            Kalal, 271 Wis. 2d 633, ¶46

("Statutory language is read where possible to give reasonable
effect to every word, in order to avoid surplusage.").                                     Section
                                                   13
                                                             No. 2021AP1673



17.03 unambiguously excluded the expiration of appointed terms

from the list of vacancy events.

       ¶27   Notably, we came to the same conclusion in State ex

rel. Thompson v. Gibson.       In Thompson, we explained that

       [section] 17.03 provides that an office shall be
       deemed to be vacant upon (among other things) the
       death, resignation or removal of the incumbent, but
       nowhere is it declared that an office is vacant when
       an incumbent holds over after expiration of the term
       for which he was initially appointed.
22 Wis. 2d at 290.       We see no reason to depart from Thompson's

reasoning, which remains as sound today as it did when the case

was first decided.

       ¶28   The State argues that in order to read Wis. Stat.

§ 17.03      in   conformity   with    common    law   jurisprudence,    the

expiration of Prehn's term in office must be construed as a

vacancy.     However, it is well established in Wisconsin precedent

and the common law that appointed officers can lawfully holdover

after the expiration of their term until a successor is properly

appointed to the position.         In Thompson, we held unambiguously

that    appointed     incumbents      whose   terms    had   expired    could

"holdover in office until their successors are duly appointed

and confirmed by the senate."           22 Wis. 2d at 293.     This was in

line with prior Wisconsin precedent.            See, e.g., Heil, 242 Wis.

at 48-49 (explaining that "[t]he absence of words extending the

term until such time as a successor has been duly elected and

qualified is, of course, not wholly conclusive and . . . there

has been a tendency in the authorities to hold, in spite of the
absence of these words, that an incumbent holds over until his

                                       14
                                                                               No. 2021AP1673



successor is selected and qualified" (citing Pluntz, 176 Wis.

107));       Pluntz,      176    Wis.       at     114     ("[T]he       general    trend     of

decisions        in    this   country       is    to     the    effect    that,    where    the

written law contains no provision either express or implied to

the contrary, an officer holds his office until his successor is

elected and qualified.").                  It was also in line with the common

law.     63C Am. Jur. 2d Public Officers and Employees § 148 (2022)

("[A]s       a    general       rule,      apart        from    any      constitutional       or

statutory regulation on the subject, an incumbent of an office

may hold over after the conclusion of his or her term until the

election [or appointment] and qualification of a successor.");

67 C.J.S. Officers § 154 (2022) ("As a general rule, in the

absence of a constitution or statute providing otherwise, an

officer      is       entitled      to     hold        office    until     a   successor      is

appointed or elected and has qualified.").                            By statute, Prehn's

term   has       expired,     but     he    is    lawfully        retaining     office   as     a

holdover until a successor is legally appointed, i.e., nominated

and    confirmed         by     the      senate.           Wis.     Stat. §§ 15.07(1)(a),
15.34(1).         Neither our precedents nor the common law support the

State's position that the expiration of Prehn's term must be

construed as a vacancy, notwithstanding the text of Wis. Stat.

§ 17.03.

       ¶29       The State also points out that the statutes setting

the length of DNR Board member's terms of office indicate that

DNR Board members "serve for terms prescribed by law" and their

terms "shall expire" after six years.                           Wis. Stat. § 15.07(1)(a)
& (1)(c).         The State cites this language to argue that Prehn can
                                                  15
                                                                            No. 2021AP1673



no    longer    be    in   office       because     he    has    served     his    term     and

therefore,      Prehn      is   now        illegally     holding     office.         But    the

State's conclusion does not follow from the statutes upon which

it relies.       It is undoubtedly true that Prehn serves a defined

term of office, and it is accepted that Prehn's term expired in

May 2021.        However, those realities say nothing about whether

there is now a "vacancy" in Prehn's DNR Board position under

Wis. Stat. § 17.03 justifying a provisional appointment under

Wis. Stat. § 17.20(2)(a), which the State in this case seeks.

Because      Prehn's       term        expired,     the    Governor         now    has      the

prerogative      to     appoint        a     successor     who,      if    confirmed,       may

replace Prehn on the Board for a full appointed term.                                      Wis.

Stat. §§ 15.34(1), 15.07; Thompson, 22 Wis. 2d at 293; Heil, 242

Wis. at 48-49.             Without the expiration of Prehn's term, the

Governor would not have the ability to appoint a replacement to

complete a successive term.                   Further, if the Governor wished to

replace      Prehn    prior     to      the   completion        of   Prehn's      term,     the

Governor would need to overcome Prehn's "for cause" protections.
Wis. Stat. § 17.07(3).                 The Governor does not need to explain

the    reasons       for    nominating          another     individual         for    senate

confirmation to replace Prehn.

       ¶30     Nonetheless,       as       explained     above,      the   plain     text    of

Wis. Stat. § 17.03 establishes that the expiration of a defined

term for an appointed office does not create a vacancy.                              Without

a vacancy, the Governor cannot make a provisional appointment

and Prehn cannot be replaced with an individual whom the senate
has    not   confirmed.           As    we    correctly     explained        in    Thompson,
                                               16
                                                                           No. 2021AP1673



"after       the     expiration         of        [incumbents']           terms,"        "the

incumbents . . . may holdover in office until their successors

are duly appointed and confirmed by the senate."                           22 Wis. 2d at

293.     This conforms with well established law.                         Heil, 242 Wis.

at 48-49; Pluntz, 176 Wis. at 113-16; 63C Am. Jur. 2d Public

Officers and Employees, supra ¶28; 67 C.J.S. Officers, supra

¶28.

       ¶31   Finally, the State cites statutes for other offices

that     specify     term     lengths     based         on   when     a    successor       is

appointed.         For instance, election officials at the municipal

level are appointed to "hold office for 2 years and until their

successors         are   appointed       and        qualified."              Wis.       Stat.

§ 7.30(6)(a).        Local fire and police commissioners serve terms

of "5 years . . . and until their respective successors shall be

appointed and qualified."               Wis. Stat. § 62.50(1h).                     The State

argues that the inclusion of this language for these offices

implies that the expiration of an appointed term as a general

matter creates a vacancy.               In so doing, the State notes that
Wis.   Stat.       § 17.03    provides       an    exclusive      list     of       vacancies

"[e]xcept as otherwise provided" or "declared by any special

provision of law."           § 17.03, 17.03(13).

       ¶32   The State is correct that some statutes define terms

for different offices in a different manner than Wis. Stat.

§ 15.07 defines terms for DNR Board members.                        But that does not

answer whether incumbents may stay in office after their term

has    expired,      however    that    term       is    defined,     or     whether      the
expiration     of    terms     for   appointed          offices     create      a    vacancy.
                                             17
                                                                             No. 2021AP1673



Under the law in this state, absent statutory or constitutional

language prohibiting a holdover period, incumbents may lawfully

holdover after their statutorily prescribed term has concluded

and until their successor is appointed and qualified.                               Thompson,

22 Wis. 2d at 293; Heil, 242 Wis. at 48-49; Pluntz, 176 Wis. at

113-16; 63C Am. Jur. 2d Public Officers and Employees, supra

¶28;    67    C.J.S.    Officers,       supra          ¶28.     And    under       Wis.   Stat.

§ 17.03, the expiration of appointed terms of office do not

create vacancies justifying a provisional appointment, unless a

provision       of    law    states      otherwise.             Wis.       Stat.    §§ 17.03,

17.03(13); 17.20(2)(a).             No statute or constitutional provision

has    been    identified        that    prohibits            DNR    Board    members       from

lawfully       holding      over,       and    no        statute      or     constitutional

provision cited to the court defines the expiration of a DNR

Board member's term as a vacancy.

       ¶33     Simply because some offices in this state have defined

terms    of    office       to   end    when       a    successor       is    appointed      or

qualified does not imply that holdover periods are prohibited
for other offices such as the DNR Board, after the expiration of

fixed terms.         As we explained in Thompson, the existence of an

explicit "holdover clause" makes it "even more clear that the

office is not 'vacant'" simply due to the fact that the time

specified by statute for holding office (e.g., two years for

municipal election officials) has passed.                           22 Wis. 2d at 293-94.

The    existence      of    holdover      clauses        in    some    statutes       did   not

prevent       the    Thompson     court       from      recognizing,         in    line     with
precedent and the common law, that incumbents "may holdover in
                                              18
                                                                                      No. 2021AP1673



office until their successors are duly appointed and confirmed

by the senate," even without explicit statutory authorization.

Id. at 293.

      ¶34       Furthermore,              even         if     for        some        positions           the

Legislature chose to explicitly incorporate the common law rule

through     a    holdover             provision      does         not   on     its    own    imply       the

abrogation         of     the          established          common       law        rule     for     other

positions that do not include a holdover provision, such as the

DNR   Board.            See       Strenke       v.     Hogner,          2005    WI    25,     ¶29,       279

Wis. 2d 52,        694        N.W.2d 296         ("To        accomplish         a    change        in    the

common      law,        the       language        of        the     statute         must     be     clear,

unambiguous, and peremptory."); Biart v. First Nat'l Bank of

Madison,     262        Wis.      181,     191,      54      N.W.2d 175         (1952)       ("It       is    a

principle of statutory construction that the rules of common law

are not to be changed by doubtful implication.").                                      Restating the

common    law      for        a       specific    class           of    offices      should        not       be

interpreted as removing common law rules for offices outside the

class.       Antonin          Scalia       &   Bryan         A.    Garner,      Reading       Law:       The
Interpretation of Legal Texts 318-19 (2012) (reasoning that a

statute      explicitly               stating        dogs         "wearing      tax        tag[s]"       are

personal property protected under tort law did not abrogate the

common law rule that all dogs are personal property protected

under tort law, notwithstanding the potential application of the

expressio unius canon); see also Fuchsgruber v. Custom Assocs.,

Inc.,    2001      WI     81,         ¶¶18-30,       244      Wis. 2d 758,           628     N.W.2d 833

(explaining         that          a     statute        affecting         the        common     law       for
contributory negligence in negligence suits did not affect the
                                                     19
                                                                             No. 2021AP1673



common law for product liability suits, despite the fact that

product        liability          law    incorporated          and    heavily        utilized

contributory negligence principles); Schmidt v. N. States Power

Co.,   2007         WI    136,    ¶¶66-67,      305     Wis. 2d 538,     742       N.W.2d 294

(reasoning          that    a    statute       setting    standards     for     electricity

safety did not abrogate common law negligence rules on safety

and    risk,        despite       the    rules        affecting   the    same       types   of

businesses performing the kinds of services).

       ¶35     Under Wisconsin law, the expiration of an appointed

term     of        office       does    not     create     a   vacancy       justifying       a

provisional             appointment.          Wis.     Stat.   §§ 17.03,      17.20(2)(a).

Members of the DNR Board whose terms have expired may remain in

office        as        holdovers      until     their     successors        are     properly

nominated          by     the     Governor       and     confirmed      by    the     senate.

Thompson, 22 Wis. 2d at 293; 63C Am. Jur. 2d Public Officers and

Employees, supra ¶28; 67 C.J.S. Officers, supra ¶28; Wis. Stat.

§§ 17.03, 15.07(1)(a), 15.34(1) & (2)(a).                         Prehn lawfully holds

office as a holdover, and because there is no vacancy in Prehn's
position, the Governor may not replace Prehn through use of a

provisional appointment.                § 17.20(2)(a).

                   B.    Whether Prehn Has For Cause Protections.
       ¶36     The State argues that Prehn does not have for cause

protections and can be removed at the pleasure of the Governor.

According to the State, this result is required under a plain

reading of the statutes and under the Wisconsin Constitution.
We again disagree.


                                                 20
                                                                        No. 2021AP1673



     ¶37    Under Wis. Stat. § 17.07(3), "[s]tate officers serving

in an office that is filled by appointment of the governor for a

fixed     term    by     and   with      the      advice     and    consent      of    the

senate . . . [may be removed] by the governor at any time, for

cause."      Members of the DNR Board must be nominated by the

Governor and confirmed by the senate; they serve fixed terms.

Wis. Stat. §§ 15.07(1)(a), 15.34(1) & (2)(a).                      By the plain text

of   § 17.07(3),         DNR   Board     members       who   have     undergone       this

appointment process are entitled to for cause protections.

     ¶38    As     alleged     in      the     complaint,     Prehn     was      lawfully

nominated by the Governor and confirmed by the senate in 2015 to

a fixed, six-year term.               DeBruin, 343 Wis. 2d 83, ¶11.                   As a

member of the DNR Board, he is therefore entitled to for cause

protection.       He still lawfully occupies the office of DNR Board

member, despite the fact that his term has expired; because

there is no vacancy in his position, he cannot be replaced by

provisional appointment.             Thompson, 22 Wis. 2d at 293; 63C Am.

Jur. 2d     Public Officers and Employees,                   supra ¶28; 67 C.J.S.
Officers,        supra     ¶28;     Wis.       Stat.       §§ 17.03,        17.20(2)(a).

Therefore,       Prehn    under     Wis.     Stat.     § 17.07(3)      is    a   "[s]tate

officer" who currently "serv[es] in an office that is filled by

appointment of the governor for a fixed term by and with the

advice and consent of the senate."                   As a holdover, he still may

be removed only "for cause."               § 17.07(3).

     ¶39    This is in line with the common law principle that

public officers have the same rights and responsibilities when
they are lawful holdovers as they do when they hold office prior
                                             21
                                                                                No. 2021AP1673



to expiration of their terms.                  63C Am. Jur. 2d Public Officers

and Employees, supra ¶28, § 149 ("A holdover officer has all the

authority to act in that capacity and receive compensation" and

also "continues as the incumbent of the office"); 67 C.J.S.

Officers, supra ¶28, § 155 ("[T]he period of . . . holding over

is as much a part of [the incumbent's] tenure of office as the

regular period fixed by law" and "[t]he office is held by the

same    title      and    by    as   high     and    lawful       a    tenure         after    the

prescribed term . . . as before and during such term").

       ¶40      Our plain reading of Wis. Stat. § 17.07(3) is also

supported by our decision in Moses v. Bd. of Veterans Affairs,

80 Wis. 2d 411, 259 N.W.2d 102 (1977).                     In that case, an officer

was nominated by the Governor and confirmed by the senate to

serve      as   the   Secretary        of    Veterans      Affairs         as    required      by

statute.        Id. at 415.          After the secretary was appointed, the

Legislature amended the governing statute to make appointments

to   the     position     of    secretary      the    decision         of       the    Board    of

Veterans Affairs alone.                Id.     Under Wis. Stat. § 17.07, after
the amendment of the statute, secretaries of Veterans Affairs

could   be      removed    at    the      pleasure    of    the       Board       of    Veterans

Affairs.        Id.   The board argued that they could therefore remove

the officer who currently held the position without cause.                                     The

Wisconsin Supreme Court disagreed.                    Id. at 415-16.                   The court

explained that § 17.07 describes for cause protections in terms

of the individual "officer" who is subject to appointment.                                     Id.

at 416-17.        Even though under existing statutes the Secretary of
Veterans        Affairs   could      be     appointed      only       by   the     board,      the
                                              22
                                                                     No. 2021AP1673



current officeholder had already undergone nomination and senate

confirmation     and    lawfully     held      office.        Id.     Thus,    under

§ 17.07, the officeholder was subject to for cause protections.

Id.   As we explained, "[a]s long as [the current Secretary of

Veterans Affairs] remains an officer appointed by the governor,

confirmed by the senate, he remains removable from office only

by the governor, for cause."          Id. at 416.

      ¶41     Moses' understanding of Wis. Stat. § 17.07 is readily

applicable here.       Prehn was an "officer" who, to hold appointed

office   on    the   DNR   Board,   was     nominated    by    the   Governor    and

confirmed by the senate.            Moses, 80 Wis. 2d at 416-17 (quoting

Wis. Stat. § 17.07 (1977-78).             He remains in this position as a

lawful holdover.        Thompson, 22 Wis. 2d at 293; 63C Am. Jur. 2d

Public Officers and Employees, supra ¶28; 67 C.J.S. Officers,

supra ¶28; Wis. Stat. §§ 17.03, 17.20(2)(a).                  As an officeholder

who underwent confirmation procedures, while Prehn remains on

the DNR Board he can be removed by the Governor only for cause.

§ 17.07(3).
      ¶42     The State argues that Wis. Stat. § 17.07 must be read

to permit Prehn's removal at the Governor's pleasure because, if

Prehn has for cause protection, the statute would violate the

separation      of     powers   under          the   Wisconsin       Constitution.

According to the State, providing Prehn for cause protection

would improperly limit the ability of the Governor to select a

DNR Board member who has similar views on policy.                        The State

argues this would prevent the Governor from "control[ling] the
execution of the law" as required by the Wisconsin Constitution.
                                          23
                                                                             No. 2021AP1673



      ¶43    In making this argument, the State predominantly cites

federal     caselaw      on   the    removal       power       of    the    United       States

President.        See, e.g., Seila Law LLC v. Consumer Fin. Prot.

Bureau, 591 U.S. ___, 140 S. Ct. 2183 (2020); Myers v. United

States, 272 U.S. 52 (1926); Morrison v. Olson, 487 U.S. 654

(1988); Humphrey's Ex'r v. United States, 295 U.S. 602 (1935).

While these cases may be foundational to properly understanding

the President's authority to remove federal officials in the

executive branch, they lend only limited support to structure,

meaning, and original understanding of the Wisconsin Governor's

removal power.

      ¶44    To    properly     confirm          the    meaning      of     the     Wisconsin

Constitution,       we   consult         "historical         evidence"       such    as       "the

practices at the time the constitution was adopted, debates over

adoption     of      a    given          provision,          and     early        legislative

interpretation as evidenced by the first laws passed following

the   adoption."         Halverson,         395   Wis. 2d 385,         ¶22;       see,        e.g.,

Koschkee v. Taylor, 2019 WI 76, ¶¶22-32, 387 Wis. 2d 552, 929
N.W.2d 600 (providing analysis on the history and meaning of the

Wisconsin     Constitution's             provision      on     the   authority           of    the

Superintendent of Public Instruction); Johnson v. Wis. Elections

Comm'n, 399 Wis. 2d 623, ¶¶28-33 (analyzing the meaning of the

apportionment        clause         in     the     Wisconsin          Constitution             for

legislative        districts).             But    the    State       here     presents          no

historical        research    or         explanation      to       allow     us     to    fully

interpret the Wisconsin Constitution and its original meaning.
Given that the State is arguing that Wis. Stat. § 17.07, as
                                             24
                                                                           No. 2021AP1673



plainly    read,   would       be    unconstitutional,         this       lack   of     fully

developed argument is fatal to the State's position.                             See Soc'y

Ins. v. LIRC, 2010 WI 68, ¶27, 326 Wis. 2d 444, 786 N.W.2d 385

("The challenger [in a constitutional claim] has the burden of

proof."); Mayo v. Wis. Injured Patients and Fams. Comp. Fund,

2018 WI 78, ¶25, 383 Wis. 2d 1, 914 N.W.2d 678 ("[W]e presume

that . . . statute[s]           [are]     constitutional.");           Halverson,         395

Wis. 2d 385,      ¶26    (rejecting       a     challenge     to    the    admission      of

evidence    made    by    a     criminal        defendant     who     argued      for    the

application prophylactic right under the Wisconsin Constitution,

explaining     that      the        defendant       "provide[d]       no     textual       or

historical    basis"      for       his   challenge);       Serv.     Employees         Int'l

Union Local 1 v. Vos, 2020 WI 67, ¶73, 393 Wis. 2d 38, 946

N.W.2d 35    (explaining        that      our      analysis   under       the    Wisconsin

Constitution was limited to the "claim[s] developed before us").

We have no obligation to "develop or construct arguments for

parties" or construct a historical record in support of the

State's constitutional claim.              Id., ¶24.
    ¶45     The    lack        of     a    complete       historical            record     is

significant here because, from the court's independent research,

it appears that the power of the Wisconsin Governor to control

the occupancy of public offices within administrative agencies

is far less robust than that of the United States President.

    ¶46     The Wisconsin Constitution, adopted in 1848, divides

government power "into three separate branches, each 'vested'

with a specific core government power."                   Id., ¶31 (citing Gabler
v. Crime Victims Rights Bd., 2017 WI 67, ¶11, 376 Wis. 2d 147,
                                              25
                                                                   No. 2021AP1673



897   N.W.2d 384);    see     also    Wis.    Const.     art.    IV,   § 1    ("The

legislative power shall be vested in a senate and assembly.");

id., art. V, § 1 ("The executive power shall be vested in a

governor."); id., art. VII, § 2 ("The judicial power of this

state   shall   be   vested    in    a   unified     court      system.").        "To

exercise this vested power, the legislature is tasked with the

enactment of laws; the governor is instructed to 'take care that

the laws be faithfully executed'; and courts are empowered to

adjudicate civil and criminal disputes pursuant to the law."

Vos, 393 Wis. 2d 38, ¶31 (citing Wis. Const. art. IV, § 17; id.,

art. V, § 4; id., art VII, §§ 3, 5, 8, 14).

      ¶47    "A separation-of-powers analysis ordinarily begins by

determining if the power in question is core or shared."                          Vos,

393   Wis. 2d 38,    ¶35.      Core      powers    are   those     given     by    the

constitution to a single branch, such that "no other branch may

take" up those powers and "use [them] as [their] own."                             Id.

(quoting another source).        Shared powers, meanwhile, "lie at the

intersections of these exclusive core constitutional powers."
State   v.   Horn,   226    Wis. 2d 637,      643,   594   N.W.2d 772      (1999).

"The branches may exercise power within these borderlands but no

branch may unduly burden or substantially interfere with another

branch."     Id. at 644.

      ¶48    Wisconsin's constitution, and the separation of powers

principles embodied in it, was the product of constitutional

conventions in 1846 and 1848.            Ray A. Brown, The Making of the

Wisconsin Constitution (Part I), 1949 Wis. L. Rev. 648, 655 n.*
(1949) (noting that although the constitution framed by the 1846
                                         26
                                                               No. 2021AP1673



convention was ultimately rejected, the "essential details of

the 1848 constitution followed closely the rejected predecessor"

and that the 1846 convention brought "sharply into focus the

vital political, economic and social issues of the period").

The records from both conventions reveal that the authority to

appoint those whom the Governor supported was limited under the

Wisconsin Constitution.       With respect to the 1846 convention, it

has been noted:

      The governor was to be elected for a two-year term and
      was given a comparatively small salary. He was given
      a veto, which could only be overridden by a two-thirds
      vote by each chamber of the legislature, but otherwise
      his powers were quite limited. In particular, he was
      given no appointive powers: convention delegates made
      it clear they did not want the governor to exercise
      extensive patronage.
Joseph A. Ranney, Trusting Nothing to Providence:               A History of

Wisconsin's Legal System 51 (1999) (emphasis added).               Similarly,

at   the    1848   convention,   "it    seemed   to   be   assumed    by   the

delegates that the governor would have no appointive power."

Ray A. Brown, The Making of the Wisconsin Constitution (Part

II), 1952 Wis. L. Rev. 23, 34 (1952).            But see id. at 34 n.34

(noting     that   the   legislature   nevertheless    could     "confer   the

appointive power on the governor").

      ¶49    Consistent with the understanding our constitutional

framers had in mind, the first compilation of the Wisconsin

Statutes assigned the Governor only modest responsibilities to

control who held public offices.            For example, the Governor
could appoint individuals to fill certain positions that were


                                       27
                                                                              No. 2021AP1673



administrative           in   nature.         See    § 57,   ch.       9,     Laws       of    1849

(notaries public); § 2, ch. 23, Laws of 1849 (state librarian);

§ 1, ch. 61, Laws of 1849 (out-of-state land commissioners);

§ 1,   ch.       143,    Laws    of    1849       (out-of-state        agents        to   demand

fugitives from other jurisdictions); § 2, ch. 156, Laws of 1849

(state       printer).          In    addition,       the    Governor          was    assigned

responsibility to fill vacancies in various offices.                                 See § 11,

ch. 11, Laws of 1849 (vacant statewide offices); § 13, ch. 11,

Laws of 1849 (vacant local officers); § 5, ch. 18, Laws of 1849

(vacant positions on the board of regents).                                 These statutes,

enacted immediately after the 1848 constitution was ratified,

reveal       a        circumscribed      understanding            of        the      Governor's

appointment power.

       ¶50       In    contrast,      the     understanding            of    the      Wisconsin

Constitution           that   prevailed      at     the   time    of    its       ratification

contemplated a strong role for the Legislature in appointment

decisions.             Turning       again    to     Wisconsin's            first    statutory

compilation            following       ratification,         we        see        both        close
legislative scrutiny of appointments made by the Governor and

direct legislative appointments.                     First, although the Governor

could remove certain officers for cause during a recess of the

Legislature, his power to fill the resulting vacancy was subject

to close legislative review:

       All officers . . . who are or shall be appointed by
       the governor, by and with the advice and consent of
       the senate . . . may, for official misconduct, or
       habitual or willful neglect of duty, be removed by the
       governor upon satisfactory proofs, at any time during
       the recess of the legislature, and the vacancy filed

                                              28
                                                                     No. 2021AP1673


      by appointment made by him, until such vacancy shall
      be regularly supplied; but no such appointment shall
      extend beyond twenty days after the commencement of
      the next meeting of the legislature.
§ 8, ch. 11, Laws of 1849.             Thus, dating back to the founding of

our   state,    the    Governor      has   never   had    expansive     ability      to

control who held public offices in administrative agencies.                         The

powers of removal and appointment were limited.

      ¶51   Further, we see that the Legislature itself exercised

the appointment power at the State's founding.                      Under the 1849

statutes,      the    board    of    regents    governing    the    University      of

Wisconsin did not consist of members appointed by the Governor

as it does today.             Compare Wis. Stat. §§ 15.07(1)(a) & 15.91

with § 4, ch. 18, Laws of 1849.                    Instead, its members were

"elected by the senate and the assembly" to six-year terms.

§ 4, ch. 18, Laws of 1849.              This reveals that the Governor was

never     understood      to    wield      an    exclusive     power        over    the

appointment and selection of administrative offices.                          To the

contrary,      the    Legislature      retained     a    strong     hand     in    most

appointment decisions, both by overseeing the Governor's use of

his limited appointment power and by making appointments itself.

      ¶52   Under this record, the restriction of the Governor's

removal     power      for     DNR    Board     members      does     not     present

constitutional concerns.              Reviewing the structure of the DNR,

the Governor is not completely excluded from exercising control




                                           29
                                                                                 No. 2021AP1673



over the makeup of DNR public officials.4                        The DNR Secretary must

be nominated by the Governor and confirmed by the senate, but

unlike the Board, the Secretary "serve[s] at the pleasure of the

governor."         Wis. Stat. § 15.05(1)(c).               By statute, the Secretary

wields "[a]ll of the administrative powers and duties of the

department."               § 15.05(1)(b).                  Further,          the      Secretary

"promulgate[s]         rules      for    administering               the     department        and

performing      the    duties     assigned          to   the     department"          with     "the

approval of the board."                  Id.        The Secretary, over whom the

Governor      has    direct      control,      exercises         aspects         of   executive

power.       See      Koschkee,         387     Wis. 2d 552,               ¶28      (describing

administrative        roles      such    as     "the       oversight         and      charge    of

something with the power of direction" as "executive . . . in

nature");       Horn,      226     Wis. 2d at            650     (reasoning           that     the

"administrative process . . . directed to the correctional and

rehabilitative processes of the parole and probation system" was

vested in the executive branch); Vos, 393 Wis. 2d 38, ¶¶59-60

(explaining         that    the     administration              of     offices         such     as
"coroners,         registers      of     deeds,          district          attorneys,        [and]

sheriffs" were "executive functions").

       ¶53    The DNR Board is tasked with "regulatory, advisory and

policy-making,"         "not     administrative,"              responsibilities.               Wis.

Stat       § 15.05(1)(b).         Although          more       circumscribed          than     the

       We do not hold that the Governor must exercise control
       4

over the makeup of DNR administrative positions under the
Wisconsin Constitution.   Even if that were required under the
Wisconsin Constitution, the structure of the DNR provides the
Governor control and influence in the makeup of DNR offices.

                                               30
                                                                                 No. 2021AP1673



Governor's         control       over       the     Secretary,       the    Governor        still

retains influence over the makeup of the DNR Board.                                      See Vos,

393 Wis. 2d 38, ¶60 ("[A]dministrative agencies are considered

part     of     the        executive         branch."           (quoting        Koschkee,     387

Wis. 2d 552, ¶14)).              As previously explained, the Governor may

nominate a replacement to DNR Board members once their terms

expire.       Subject to the advice and consent of the senate, the

Governor has ability to select who holds office on the DNR Board

for    six-year       terms.        Wis.       Stat.      §§ 15.07(1)(a),           15.34(1)      &

(2)(a).       The people's elected representatives in the senate may

accept    or       reject    the    Governor's            nominees,      but      the    Governor

undoubtedly         has     wide    discretion             in     whom     he     chooses     for

nomination.         See Jensen v. Wis. Elections Bd., 2002 WI 13, ¶10,

249 Wis. 2d 706, 639 N.W.2d 537 (explaining the Legislature is

tasked        to      perform           constitutional             responsibilities              as

"representatives elected by the people to make . . . political

and policy decisions").                 As has been true since the enactment of

the Wisconsin Constitution, the Governor may of course work with
the    senate       to     obtain       a     mutually       satisfactory          outcome       on

appointments         and    selections            for   administrative          offices.         As

explained      above,       at   the        time    the    Wisconsin       Constitution       was

enacted, it appears that the Governor's authority to control the

occupancy of public offices was narrowly limited; the Governor,

for instance, had no inherent appointment power.

       ¶54     Furthermore,        although         the    Governor        does    not    have    a

free hand to control who sits on the DNR Board, the Governor has
authority to remove DNR Board members "for cause" while they
                                                   31
                                                                No. 2021AP1673



serve in office.     Wis. Stat. §§ 15.07(1)(a), 15.34(1), 17.07(3).

Whenever there is a vacancy on the DNR Board, the Governor may

make a provisional appointment, who exercises all the authority

of a DNR Board member "until acted upon by the senate."                      Wis.

Stat.     § 17.20(2)(a).           Public     offices         with   different

responsibilities,      operating      in      agencies        with   different

structures, may present constitutional issues or concerns not

present in the present suit.             Nonetheless, with the available

record and the lack of developed argumentation on the part of

the State, we cannot conclude that for cause protections for DNR

Board members violate the Wisconsin Constitution.

    ¶55    While    "[w]e   must    be     assiduous     in    patrolling     the

borders between the branches," based on the available record we

have before us, we cannot conclude that providing Prehn for

cause protection so offends the separation of powers that he

must as a matter of law be removable at the Governor's pleasure.

Tetra Tech EC, Inc. v. DOR, 2018 WI 75, ¶45, 382 Wis. 2d 496,

914 N.W.2d 21 (lead op.).          Without any showing that Wis. Stat.
§ 17.07 violates the Wisconsin Constitution, we must follow the

statute's plain language.      Until his successor is nominated and

confirmed by the senate, Prehn may be removed only for cause.

Neither the quo warranto nor declaratory relief requested by the

State is warranted.

                            IV.     CONCLUSION

    ¶56    We affirm the decision of the circuit court.                     Under

Wis. Stat. § 17.03, the expiration of Prehn's term on the DNR
Board does not create a vacancy.             Prehn lawfully retains his
                                     32
                                                                    No. 2021AP1673



position   on    the     DNR   Board   as    a   holdover.         Therefore,   the

Governor cannot make a provisional appointment to replace Prehn

under   Wis.     Stat.     § 17.20(2)(a).         Until      his    successor    is

nominated by the Governor and confirmed by the senate, under

Wis. Stat. § 17.07(3), Prehn may be removed by the Governor only

for cause.      This arrangement complies with the plain language of

Wisconsin Statutes and does not raise constitutional concerns.

The State's complaint is dismissed with prejudice.

    By the Court.—The judgment and the order of the circuit

court are affirmed.




                                        33
                                                               No.    2021AP1673.rfd


       ¶57   REBECCA    FRANK    DALLET,      J.    (dissenting).               Imagine

that, in 2015, you hired someone for a position that, by law,

was for a "6-year term[]" that "shall expire on May 1 . . . in

an       odd-numbered           year."                See          Wis.           Stat.

§§ 15.34(2)(a), 15.07(1)(c).             Imagine    also    that     you    promised

your   new   employee    that,    while      they   were    "serving       in    [that]

office" you wouldn't fire them except "for cause."                          See Wis.

Stat. § 17.07(3).       If you were asked when that position would be

vacant so that you could hire someone else, you'd say "May 1,

2021," right?       "Wrong," says the majority.              In its view, that

position isn't vacant until your employee decides to leave.                         Oh,

and they still can't be fired without cause either, even after

their term has expired.

       ¶58   The majority's absurd holding allows Prehn's six-year

term on the Board of Natural Resources——which expired over a

year ago——to last for as long as Prehn wants it to, so long as

he refuses to leave and the senate doesn't confirm a successor

nominated by the governor.             And even though his term is long
expired, the governor can't remove him except for cause.                            The

majority bases these nonsensical conclusions on its misguided

reading of a handful of statutes and a common-law doctrine meant

to avoid the "disorder and inconvenience" that would result if

incumbents were unable to continue holding office after their

terms expired but before a successor was in place.                   See State ex

rel. Martin v. Heil, 242 Wis. 41, 49, 7 N.W.2d 375 (1942).                          The

majority's    decision,    however,       steers     our    state's       government
directly     into   disorder     and     chaos,     threatening      the        fragile

                                         1
                                                                         No.    2021AP1673.rfd


separation of powers central to its functions.                                  I therefore

dissent.

                                                 I

       ¶59    The Board of Natural Resources, which "direct[s] and

supervis[es]" the Department of Natural Resources, is made up of

seven members appointed to "staggered 6-year terms."                             Wis. Stat.

§ 15.34(2)(a).            The legislature specified that those six-year

fixed terms "shall expire on May 1" and "in an odd-numbered

year."       § 15.07(1)(c).            The Board's members are nominated by the

governor      and    officially         appointed       to    their    position      on   "the

advice and consent of the senate."                    Wis. Stat. § 15.07(1)(a).

       ¶60    Although positions on the Board are typically filled

through      that    nomination-and-appointment                 process,       the   governor

alone can fill a vacancy on the Board for the "residue of [an]

unexpired term" through a provisional appointment.                                   See Wis.

Stat. § 17.20(2)(a).                Such provisional appointments "shall be in

full    force    until         acted    upon    by   the     senate"    and     entitle    the

appointee to exercise all the powers of the office "during the
time in which the appointee qualifies."                        Id.     To "qualif[y]" in

this context, an appointee need only "file[] the required oath

of office."         § 17.01(13).

       ¶61    Turning          to   this   case,      the    majority       concludes     that

Prehn's      office       is    not    vacant    even       though    his    six-year     term

indisputably expired on May 1, 2021.                         As a result, the majority

holds     that      the        governor    may       not     provisionally       appoint     a
replacement for Prehn, for two reasons.                              First, the majority

points to the "well established" common law rule "that appointed
                                                 2
                                                                      No.    2021AP1673.rfd


officers can lawfully holdover after the expiration of their

term until a successor is properly appointed to the position."

Majority op, ¶28.            And second, it reasons that the "carefully

defined vacancy rules" in Wis. Stat. § 17.03 make clear that the

expiration of a fixed term in appointed office does not create a

vacancy.       See id., ¶¶19-20.           Neither of these reasons supports

the majority's conclusion.

      ¶62      Although the majority reaches the wrong conclusion,

its   common-law         starting    point    is    correct.       The      longstanding

common law rule in Wisconsin and elsewhere is that, absent a

provision otherwise, an officeholder may continue serving beyond

the expiration of their term until a successor is appointed and

qualified.        See State ex rel. Pluntz v. Johnson, 176 Wis. 107,

114, 186 N.W. 729 (1922); see also State ex rel. Thompson v.

Gibson,     22    Wis. 2d 275,       283-84,       125   N.W.2d 636      (1964).        The

courts      adopted       this      rule     to     avoid    the       "disorder        and

inconvenience" that might result if officials were required to

leave their office immediately at the expiration of their term
even if no one was ready to replace them.                    See Heil, 242 Wis. at

49.     These concerns were particularly serious before the advent

of modern communication, when news of a vacancy could take a

long time to pass along, and when the legislature was rarely in

session,       thus      slowing     the     confirmation        of         gubernatorial

appointees.        For those reasons, it's unsurprising that many of

our cases involving holdover officials were decided in the late

1800s    and     early    1900s.      See,       e.g.,   State   ex    rel.     Finch    v.



                                             3
                                                         No.   2021AP1673.rfd


Washburn, 17 Wis. 658 (1864); State ex rel. Guernsey v. Meilike,

81 Wis. 574, 51 N.W. 875 (1892).

       ¶63   Today, however, those concerns are at play rarely, if

ever, and particularly not in a situation like Prehn's.               Prior

to Prehn's term expiring in May 2021, the governor had appointed

a successor, who also filed the oath of office, thus qualifying

her for the position.        See Wis. Stat. §§ 17.01(13), 17.20(2)(a).

Thus, there would be no disruption to the work of DNR or the

Board if Prehn were removed from office tomorrow.              And despite

having numerous opportunities over more than a year to confirm

or reject the governor's nominee, the senate has refused even to

act on that nomination.           Meanwhile, allowing Prehn to continue

serving in office indefinitely makes him the final authority on

whether      he    remains   in   office——not   the   legislature,    which

specified by statute that his term expired over 13 months ago,

and not the governor, who the legislature gave the authority to

nominate a replacement.           One unelected official should not be

able to dictate his term in office over the will of the people's
elected representatives.

       ¶64   Fortunately, that is not the law.        Although Prehn may

hold over after his term expires to avoid a temporary disruption

to the Board's work, his office is vacant upon the expiration of

his term.         That is because not all holdover officials are the

same, at least when it comes to whether holding over creates a

vacancy.      We have distinguished between two types of holdover

officers:     de jure and de facto.        See Thompson, 22 Wis. 2d at
294.    A de jure officer is one may continue serving in office

                                       4
                                                                       No.    2021AP1673.rfd


after their term expires under "an express statutory provision

for holding over after expiration of an appointive term."                                  Id.

Our    statutes    contain    a    number       of    such    provisions,          including

those applicable to members of the council on recycling, local

election      officials,          first-class          city     fire         and       police

commissioners, and local weed commissioners.                           See Wis. Stat.

§§ 15.347(17)(c), 7.30(6)(a), 62.50(1h), 66.0517(2)(a).                                All of

these officials have statutory authority to remain in office

past the expiration of their term until a successor is appointed

and    qualified    to   replace     them.           See,    e.g.,   § 66.0517(2)(a).

Thus, their office is not vacant if they so hold over.                                     See

Thompson, 22 Wis. 2d at 294 (holding that both nomination by the

governor and senate confirmation are necessary to replace a de

jure officer).

       ¶65   A de facto officer, on the other hand, is an officer

who holds over after the expiration of their term without the

explicit statutory authority to do so.                       See id.     In that case,

although there is technically someone in the office, and they
may legally discharge that office's duties, the office is vacant

for    appointment       purposes     and       can     be     filled        by    a     valid

appointment.        See,     e.g.,    Romanoff        v.     State     Comm'n       on    Jud.

Performance, 126 P.3d 182, 191 (Colo. 2006) (explaining that a

de facto officer may serve in the office only until the office

is filled by appointment); Bradford v. Byrnes, 70 S.E.2d 228,

231 (S.C. 1952); State ex rel. Ryan v. Bailey, 48 A.2d 229, 231-

32 (Conn. 1946); see also 67 C.J.S. Officers § 154 (explaining
that     officers        holding      over       without        express            statutory

                                            5
                                                                       No.    2021AP1673.rfd


authorization "are generally regarded as de facto officers and

cannot be punished as intruders; but their temporary occupation

of office does not prevent the existence of a vacancy and the

filling of the office by the duly empowered authority").

      ¶66      Prehn is a de facto officer whose authority to serve

in office ended when the governor appointed Prehn's successor

after    the    expiration      of   his     term.       That   is     because       he   was

appointed to a fixed, six-year term on the Natural Resources

Board,    and       nothing    in    the    statutes        creating       that     position

expressly      authorizes      him    to    hold     over    until     a     successor     is

appointed and qualified.               See §§ 15.34(2)(a), 15.07(1)(a)-(c).

Prehn is therefore differently situated from de jure officers,

such as the local weed commissioners, all of whom have explicit

statutory authorization to remain in office until a successor is

appointed and qualified.             See § 66.0517(2)(a).            And as a result,

Prehn's office is vacant for appointment purposes even though he

continues to occupy it as a holdover.

      ¶67      The relevant statutes support that conclusion.                             The
vacancy statutes originate from Article XIII, Section 10(1) of

the     Wisconsin       Constitution,            which      provides         that    "[t]he

legislature may declare the cases in which any office shall be

deemed vacant . . . where no provision is made for that purpose

in this constitution."               Since statehood, the legislature has

specified      by    statute    at    least      some    situations          in   which   an

appointed office is vacant.                For example, Wis. Stat. ch. 11, § 2

(1849) stated that "[e]very office shall become vacant on the
happening of . . . the following events before the expiration of

                                             6
                                                                      No.       2021AP1673.rfd


a term," and listed several such events including resignation,

removal from office, or conviction of certain crimes.                                Today's

vacancies statute, § 17.03, is a direct descendant of that early

statute,     and     states    that     "[e]xcept     as        otherwise    provided,      a

public      office    is    vacant      when,"      for    instance,        an     incumbent

resigns, is removed, is convicted of certain crimes, or "[a]ny

other event occurs which is declared by any special provision of

law to create a vacancy."              See § 17.03(2)- (3), (5), (13).

       ¶68    Although        § 17.03        does    not        explicitly        list    the

expiration of a fixed term as an instance in which an office is

vacant,      that     event     fits     within      the        statute     reference      to

vacancies that are "otherwise provided" for.                         Indeed, the only

reasonable interpretation of what it means for a person's term

to "expire" is that it marks the last date on which the person

has    the    statutory        authority       to    continue        serving        in   that

position.      See State ex rel. Kalal v. Cir. Ct. for Dane Cnty.,

2004   WI    58,     ¶45,     271   Wis. 2d 633,          681    N.W.2d 110        (we   give

statutory      language         its     "common,          ordinary,        and      accepted
meaning").         When, under a statute of limitations, the time to

bring a cause of action "expires," that's the end of it; a party

cannot initiate a claim after that date.                        So too for appointees

who lack explicit statutory authorization to hold over.                                   The

expiration of their term in office necessarily creates a vacancy

in that office.

       ¶69    That    conclusion        is    at    odds     with    our     decision      in

Thompson,     and    to     that    extent,       Thompson       should    be    overruled.
There, we held that an office is not vacant when it is occupied

                                              7
                                                                         No.    2021AP1673.rfd


by a holdover official, even if that official lacks statutory

authority to hold over.                 See Thompson, 22 Wis. 2d at 293-94.

Thompson, however, did so based on its incorrect assumption that

the     vacancies          statute,        § 17.20      (1963-64),             exhaustively

identified all situations in which a vacancy existed.                                See id.

at 293.       As explained above, however, events not enumerated in

the vacancies statute can (and indeed must) create vacancies.

Moreover,      although      Thompson      acknowledged       the        existence      of    de

facto    and     de   jure     officers,         it   failed        to     recognize         the

importance of that distinction on the existence of a vacancy.

Id. at 293-94.         In these respects, Thompson is "detrimental to

coherence and consistency in the law," "unsound in principle,"

and "unworkable in practice," and should be overruled.                                       See

State    v.    Roberson,      2019    WI     102,     ¶50,    389    Wis. 2d 190,            935

N.W.2d 813       (identifying        the    grounds     for    overruling           a   prior

decision).

       ¶70    Setting aside those reasons for why Thompson should be

overruled, it is distinguishable in all other respects because
it addressed a fundamentally different appointments system than

exists today.         See State ex rel. DNR v. Wis. Ct. of Appeals,

Dist. IV, 2018 WI 25, ¶38 n.16, 380 Wis. 2d 354, 909 N.W.2d 114

("[W]hen the legislature changes the structure of a statute, we

must    construe      it    anew.").         When     Thompson      was        decided,      the

governor      could    make    provisional          appointments          only     when      the

legislature was in recess or out of session, but could do so

even in the absence of a vacancy.                   See Wis. Stat. § 14.22 (1963-
64).      That    meant     that   if      the   governor     wanted       to     replace      a

                                             8
                                                                            No.   2021AP1673.rfd


holdover      official        and     the      senate        refused      to      act    on    the

nomination, the governor could simply wait for a recess and then

make an appointment.                 Today, however, the governor                       may make

provisional       appointments            at     any    time,       but      only       to     fill

vacancies.             See         § 17.20(2)(a).               Importing             Thompson's

interpretation of outdated vacancy and appointment statutes into

the current statutory context, as the majority does, produces

results that Thompson could not have anticipated and that are at

odds    with      the        legislature's           subsequent         changes          to     the

appointments      system.           See     Wis.     Legis.     Ref.      Bureau,        LRB-9627

(explaining that 1977 Wis. Laws ch. 418 was meant to "extend[]

the power of the governor to make provisional appointments under

the    same    circumstances"          permitted         under      the     prior        law    and

"regardless of whether the legislature is in recess," "[u]nless

the appointee is to replace an official who has not resigned and

is    serving    for     a    fixed       term       which    has     not      yet      expired."

(emphasis added)).              Namely, it transforms a statutory change

meant    to     expand       the    governor's          power    to     make         provisional
appointments      into       one    that       grants    appointees         like      Prehn     the

power    both     to     hold       office       indefinitely          in      spite     of     the

expiration of their term and to prevent provisional appointees

from    taking    office.            Given       the     changes       to      the      statutory

structure, Thompson has little, if anything, to say about this

case.

       ¶71    The majority's contrary reasoning, based in large part

on Thompson, is also unpersuasive, mainly because it creates
tension elsewhere in the appointments statutes.                                   For example,

                                                 9
                                                                    No.    2021AP1673.rfd


the majority does not explain why, if the expiration of the term

doesn't cause a vacancy, the governor and the senate together

could nevertheless replace Prehn.                  After all, if his office

isn't vacant, then why can he be replaced by a new nominee

confirmed by the senate?            See 76 Wis. Op. Att'y Gen. 272, 273-74

(1987) (explaining that the governor and the legislature cannot

fill vacancies that do not yet exist).                     Yet both the majority

and all the parties seem to take it as a given that if the

Senate confirmed the governor's nominee tomorrow, then she would

immediately       replace       Prehn,     even   though     there        would    be    no

statutory vacancy to fill.

       ¶72    Moreover, the majority's textual analysis is flawed,

and, in at least one instance, is at odds with itself.                                  For

starters, the majority offers no reasonable interpretation of

what § 15.07(1)(c) means by "fixed terms . . . shall expire on

May 1 . . . [of] an odd-numbered year."                Rather, it asserts that

the expiration of a term means only that "the Governor now has

the prerogative to appoint a successor who, if confirmed, may
replace Prehn on the Board for a full appointed term."                            Majority

op., ¶29.         That is a bizarre way to read § 15.07(1)(c), which

says nothing whatsoever about the powers of the governor or the

senate.       Next,      the    majority    reasons    that    the    expiration          of

Prehn's term doesn't create a vacancy because § 17.03(10) states

that    a     vacancy      in    "elective"       offices     arises        when        "the

incumbent's       term    expires."        According    to    the    majority,          this

provision would be "surplusage" if the expiration of a term——for
elected      or   unelected      offices——necessarily         created       a     vacancy.

                                            10
                                                             No.       2021AP1673.rfd


See majority op., ¶26.            Maybe so, but the majority's contrary

interpretation also creates surplusage by giving no meaning to

the   statutory   provisions       referenced    above    that     give    de   jure

officers like the local weed commissioner the explicit statutory

authority to hold over after the expiration of their term.                      See,

e.g., § 66.0517(2)(a).        So there is "surplusage" either way, and

the majority articulates no principled reason for choosing its

interpretation     over    all     others.       Likewise,       the    majority's

conclusion that Prehn may continue serving indefinitely after

the expiration of his term gives no meaning to the statutory

requirement      that     Board    members      serve    "staggered"           terms.

§ 15.34(2)(a).     At this point, Prehn is seemingly not serving a

term at all, let alone one that is "staggered" with the terms of

the Board's other members.           See id.     Again, the majority fails

to      square    that     "staggered        term"      language        with     its

interpretation.

      ¶73    Luckily, our precedents offer a solution,                    mandating

that we choose an interpretation that most closely adheres to
the statute's text, context, and purpose.               See, e.g., Kalal, 271

Wis. 2d 633, ¶46.        And for those reasons, we must conclude that

a vacancy arose in Prehn's office when his term expired in May

2021.       That is the only way to make sense of the competing

statutory     provisions    at    play.      Because     Prehn's       office    was

vacant, the governor had the power to fill it "at any time" by

provisional appointment, see § 17.20(2)(a), with a nominee who

qualified for office by filing the statutorily required oath.



                                       11
                                                                       No.   2021AP1673.rfd


The governor and his appointee did so as of May 1, 2021, and as

a result, Prehn ceased lawfully serving on that date.

                                          II

    ¶74     Even if Prehn's office is not vacant, however, there

is another reason why he cannot remain in office:                              He is no

longer entitled to the for-cause removal protection that applies

to Board members during their terms in office.

    ¶75     Wisconsin      Stat.        § 17.07        provides        specific      rules

governing    the    removal     from     office        of    state     officers.       The

statute   generally       distinguishes         among        various     state    offices

according to how they are filled.                     See, e.g., § 17.07(1)-(5).

In the case of "[s]tate officers serving in an office that is

filled by appointment of the governor for a fixed term by and

with the advice and consent of the senate," like members of the

DNR Board, they may be removed from office "by the governor at

any time, for cause."             § 17.07(3).              When a statute provides

protection      from    removal        except        for    cause,     "'cause'     means

inefficiency,       neglect       of     duty,         official        misconduct,      or
malfeasance in office."           Wis. Stat. § 17.001.                  Aside from the

narrow    categories       of     officers           granted       for-cause       removal

protections, all other state officers serve at the pleasure of

either the governor or the other officer or body that appointed

them.    See, e.g., § 17.07(3m)-(6).

    ¶76     During      Prehn's    six-year          term,    he    indisputably      fell

within    the      category     of      officers           with    for-cause       removal
protection      under    § 17.07(3).            He    was     a    "[s]tate      officer[]

serving in an office that [was] filled by appointment of the
                                          12
                                                                      No.      2021AP1673.rfd


governor for a fixed term by and with the advice and consent of

the senate."          See id.          The question is whether that protection

continues now that he is holding over after the expiration of

his term in office.

      ¶77    The      majority         concludes    that    it   does     because       Prehn

"still lawfully occupies the office of DNR Board member, despite

the fact that his term has expired," and he therefore "'serv[es]

in an office that is filled by appointment of the governor for a

fixed term by and with the advice and consent of the senate.'"

See     majority       op.,       ¶38     (alteration       in   original)          (quoting

§ 17.07(3)).          As     a    result,     the     majority      holds      that    "while

[Prehn] remains on the DNR Board," even as a holdover, "he can

be removed by the Governor only for cause."                      See id., ¶41.

      ¶78    What      the       majority     overlooks,     however,       is    that      the

statute     limits      for-cause           removal     protection        to     the    Board

members'     fixed      terms.           Section 17.07(3)        provides         for-cause

removal protection to those "serving in an office that is filled

by    appointment . . . for               a   fixed     term."          See      § 17.07(3)
(emphasis added).             The use of the present tense in § 17.07(3)

makes clear that for-cause removal protection applies only while

the   officeholder         is     serving     the   fixed    term    to     which      he   was

appointed.       So even though Prehn was once serving such a fixed

term,     during      which       he    had    for-cause     protection,          he    isn't

anymore——that term expired more than a year ago.                                 Now he is

serving     in   an    office       filled     by   a   holdover      appointee        for    a




                                              13
                                                                          No.    2021AP1673.rfd


seemingly          indefinite      term.        And    for       that    reason,      he   falls

outside the for-cause removal protections granted by § 17.03(3).1

      ¶79       This conclusion is supported by the broader structure

of    the     removal         statutes,    is        confirmed      by    the     legislative

history, and avoids possible constitutional problems.                                 To begin

with,        the    majority's       incomplete            and    consequences-be-damned

interpretation of the removal statutes effectively grants Prehn

life tenure.            If the only way Prehn can be removed from office

is for cause by the governor, then the majority does not explain

why     he    can       be    replaced     even       if    the    senate       confirms     the

governor's nominee for Prehn's office.                            See majority op., ¶38.

After all, the majority's logic is that Prehn "lawfully occupies

the office of DNR Board member" and thus, "[a]s a holdover, he

still     may      be    removed    only    'for       cause.'"          See    id.    (quoting

§ 17.07(3)).            This cannot be right, if for no other reason than

it leads to the absurd result that Prehn's expired six-year term

has somehow transformed into life tenure with for-cause removal

protection.             See    Kalal,     271   Wis. 2d 633,            ¶46    (we    interpret
statutes "reasonably, to avoid absurd or unreasonable results").



      1The majority's citation to Moses v. Board of Veterans
Affairs, 80 Wis. 2d 411, 259 N.W.2d 102 (1977) is not to the
contrary. In that case, we held that when the law governing who
appointed the Secretary of Veterans Affairs changed while an
incumbent was in office, the incumbent was entitled to the prior
law's removal procedures so long as he remained in office. Id.
at 417.     Moses did not address whether for-cause removal
protections extend beyond the expiration of an incumbent's term—
—indeed, the Secretary of Veterans Affairs served an indefinite
term. See Wis. Stat. § 15.05(1)(b) (1975-76). Thus, Moses does
not help answer the particular removal question raised in this
case.

                                                14
                                                                        No.     2021AP1673.rfd


        ¶80     By contrast, interpreting for-cause removal to expire

when a fixed term expires avoids that absurd result, and is

consistent       with    the       legislative     evidence.            When    the   phrase

"fixed term" was added to § 17.07(3) in 1980, the explanatory

notes stated that the change was to be read "in accordance with

the     presently       accepted      understanding,"           which     provided       that

"appointees who serve for a fixed term and whose appointments

require senate confirmation may not be removed by the governor

in    mid-term       unless    a    showing   of   cause        is    made."       Dep't   of

Admin., Explanatory Notes for Statutory Changes Appearing in the

1980        Annual   Review    Bill,    App'x      to    1980        Assembly     Bill   1180

(emphasis        added).       This     explanation        of    the     1980      amendment

confirms that Prehn's for-cause removal protection ended when

his fixed term expired in May 2021.                     That conclusion also avoids

the potential separation-of-powers issues that could arise if

the governor's inability to remove Prehn prevents the governor

from exercising his powers over the executive branch, including

DNR.2        See, e.g., Serv. Emps. Int'l Union, Local 1 v. Vos, 2020

       The majority concludes that, based on its "independent
        2

research, it appears that the power of the Wisconsin Governor to
control the occupancy of public offices within administrative
agencies is far less robust than that of the United States
President."   Majority op., ¶45.   Perhaps that was true in the
State's early days, when the governor could appoint only a
handful of state officials and had little or no power to remove
them.   See id., ¶¶49-50.   But I question whether that remains
true today, now that the legislature has granted the governor
broad authority to make appointments without input from the
legislature and to remove most state officials without cause.
See, e.g., Wis. Stat. §§ 17.07(3m)-(6), 17.20(2)(a).     In any
event, because I conclude that the governor has the statutory
authority to remove Prehn for any reason after the expiration of
Prehn's fixed term, I do not address these constitutional
questions further.
                               15
                                                                             No.    2021AP1673.rfd


WI 67, ¶¶129-30, 393 Wis. 2d 38, 946 N.W.2d 35 (discussing the

relationship              between     executive              power     and     administrative

agencies);           see    also    Am.       Fam.      Mut.    Ins.    Co.        v.   DOR,     222

Wis. 2d 650, 667, 586 N.W.2d 872 (1998) (explaining that courts

"should avoid interpreting a statute in such a way that would

render     it       unconstitutional           when      a     reasonable      interpretation

exists that would render the legislation constitutional.").

     ¶81        As     a    result,       I    conclude         that    for-cause         removal

protection for DNR Board members is limited to their fixed terms

in office, and that holdover members like Prehn are therefore

removable at will by the governor.                        Thus, even if Prehn's office

is   not    vacant,          the    governor            may    remove    him       from       office

immediately.

     ¶82        I    am    authorized         to     state     that    Justices         ANN    WALSH

BRADLEY and JILL J. KAROFSKY join this opinion.




                                                   16
    No.   2021AP1673.rfd




1